EXHIBIT 2.1 AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER among LENCO MOBILE INC., QLP ACQUISITION CORP., ILOOP MOBILE, INC. and SHAREHOLDER REPRESENTATIVE SERVICES LLC, as STOCKHOLDERS’ REPRESENTATIVE Dated as of December 27, 2011 TABLE OF CONTENTS Page ARTICLE I THE MERGER 2 SECTION 1.01 The Merger 2 SECTION 1.02 Effective Time; Closing 3 SECTION 1.03 Effect of the Merger 3 SECTION 1.04 Certificate of Incorporation and Bylaws of the Surviving Corporation 3 SECTION 1.05 Directors and Officers 3 ARTICLE II MERGER CONSIDERATION; EXCHANGE OF CERTIFICATES 3 SECTION 2.01 Merger Consideration 3 SECTION 2.02 Exchange of Certificates 5 SECTION 2.03 Stock Transfer Books 7 SECTION 2.04 Company Stock Options; Company Warrants 8 SECTION 2.05 Securities Laws Issues 8 SECTION 2.06 Dissenting Shares 9 SECTION 2.07 Debt Repayment 9 SECTION 2.08 Compensation Obligations; Other Company Obligations 10 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 10 SECTION 3.01 Organization and Qualification 11 SECTION 3.02 Certificate of Incorporation and Bylaws 11 SECTION 3.03 Subsidiaries 12 SECTION 3.04 Capitalization 13 SECTION 3.05 Authority Relative to This Agreement 14 SECTION 3.06 No Conflict; Required Filings and Consents 15 SECTION 3.07 Permits; Compliance 16 SECTION 3.08 Financial Statements; Undisclosed Liabilities; Indebtedness 16 SECTION 3.09 Absence of Certain Changes or Events 17 SECTION 3.10 Absence of Litigation 17 SECTION 3.11 Employee Benefit Plans; Labor Matters 18 SECTION 3.12 Contracts 21 SECTION 3.13 Environmental Matters 23 SECTION 3.14 Intellectual Property 25 SECTION 3.15 Taxes 29 SECTION 3.16 Vote Required 32 SECTION 3.17 Assets; Absence of Liens and Encumbrances 32 SECTION 3.18 Real Property 32 SECTION 3.19 Certain Interests 32 SECTION 3.20 Insurance Policies 33 SECTION 3.21 Restrictions on Business Activities 33 SECTION 3.22 Brokers 34 SECTION 3.23 State Takeover Statutes 34 SECTION 3.24 Customers and Suppliers 34 SECTION 3.25 Bank Accounts 34 SECTION 3.26 Powers of Attorney 34 SECTION 3.27 Books and Records 34 SECTION 3.28 Foreign Corrupt Practices Act 35 SECTION 3.29 No Misstatements 35 SECTION 3.30 Information Statement 35 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 36 SECTION 4.01 Organization and Qualification 36 SECTION 4.02 Authority Relative to This Agreement 36 SECTION 4.03 No Conflict; Required Filings and Consents 37 SECTION 4.04 Interim Operations of Merger Sub 37 SECTION 4.05 SEC Filings; Financial Statements 37 SECTION 4.06 Valid Issuance of Parent Shares 38 SECTION 4.07 Information Statement 39 SECTION 4.08 Capitalization 39 ARTICLE V CONDUCT OF BUSINESSES PENDING THE MERGER 40 SECTION 5.01 Conduct of Business by the Company and the Subsidiaries Pending the Merger 40 SECTION 5.02 Notification of Certain Matters 44 ARTICLE VI ADDITIONAL AGREEMENTS 44 SECTION 6.01 Company Stockholder Approval 44 SECTION 6.02 Omitted 44 SECTION 6.03 Access to Information; Confidentiality 44 SECTION 6.04 No Solicitation of Transactions 45 SECTION 6.05 Employee Benefits Matters 45 SECTION 6.06 Further Action; Consents; Filings 47 SECTION 6.07 Tax Matters 47 SECTION 6.08 No Public Announcement 49 SECTION 6.09 Expenses 49 SECTION 6.10 Indemnification of Officers and Directors 49 SECTION 6.11 Conversion Schedule 50 SECTION 6.12 Assumed Company Options 50 SECTION 6.13 Bonus Option Shares 51 SECTION 6.14 Governance 51 SECTION 6.15 Preparation of Information Statement 51 SECTION 6.16 Confidentiality and Developments Assignment Agreements 51 ARTICLE VII CONDITIONS TO THE MERGER 52 SECTION 7.01 Conditions to the Obligations of Each Party 52 SECTION 7.02 Conditions to the Obligations of Parent and Merger Sub 52 SECTION 7.03 Conditions to the Obligations of the Company 54 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 55 SECTION 8.01 Termination 55 SECTION 8.02 Effect of Termination 56 SECTION 8.03 Amendment 56 SECTION 8.04 Waiver 56 ARTICLE IX INDEMNIFICATION 57 SECTION 9.01 Survival of Representations and Warranties 57 SECTION 9.02 Indemnification by the Company Stockholders 58 SECTION 9.03 Indemnification by Parent 58 SECTION 9.04 Parent Indemnifiable Damage Threshold; Other Limitations 59 SECTION 9.05 Company Stockholder Indemnifiable Damage Threshold; Other Limitations 59 SECTION 9.06 Period for Claims 60 SECTION 9.07 Claims 61 SECTION 9.08 Resolution of Objection to Claims 61 SECTION 9.09 Stockholders’ Representative 62 SECTION 9.10 Third-Party Claims 64 SECTION 9.11 Value of Holdback Shares 65 ARTICLE X GENERAL PROVISIONS 65 SECTION 10.01 Notices 65 SECTION 10.02 Certain Definitions 66 SECTION 10.03 Severability 67 SECTION 10.04 Assignment; Binding Effect; Benefit 67 SECTION 10.05 Incorporation of Exhibits 68 SECTION 10.06 Specific Performance 68 SECTION 10.07 Governing Law; Forum 68 SECTION 10.08 Time of the Essence 68 SECTION 10.09 Waiver of Jury Trial 68 SECTION 10.10 Construction and Interpretation 68 SECTION 10.11 Further Assurances 69 SECTION 10.12 Headings 69 SECTION 10.13 Conflict Waiver 69 SECTION 10.14 Counterparts 70 SECTION 10.15 Entire Agreement 70 Exhibit A Representation Statement Exhibit B Purchaser Representative Questionnaire Exhibit C Form of Company Counsel Legal Opinion Exhibit D Form of Parent Counsel Legal Opinion Exhibit E Certificate of Amendment Exhibit F Form of Confidentiality and Developments Assignment Agreement AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER This AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER (the “Agreement”), is made as of December 27, 2011, by and among LENCO MOBILE INC., a Delaware corporation (“Parent”), QLP ACQUISITION CORP., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), ILOOP MOBILE, INC., a Delaware corporation (the “Company”), and SHAREHOLDER REPRESENTATIVE SERVICES LLC, a Colorado limited liability company, solely in its capacity as the Stockholders’ Representative (as defined in Section 9.09 hereof). W I T N E S S E T H WHEREAS, this Agreement amends, restates and supersedes in its entirety the Agreement and Plan of Merger and Reorganization dated November 6, 2011, by and among Parent, Merger Sub, Company and the Stockholders’ Representative; WHEREAS, upon the terms and subject to the conditions of this Agreement and in accordance with the Delaware General Corporation Law (the “DGCL”), Parent and the Company will enter into a business combination transaction pursuant to which Merger Sub will merge with and into the Company (the “Merger”); WHEREAS, the Board of Directors of the Company has (i) determined that the Merger is fair to, and in the best interests of, the Company and its stockholders (the “Company Stockholders”), (ii) unanimously approved and adopted this Agreement, the Merger, and the other transactions contemplated by this Agreement, and (iii) determined to unanimously recommend that the Company Stockholders approve and adopt this Agreement and the Merger; WHEREAS, the Boards of Directors of each of Parent and Merger Sub have (i)determined that the Merger is consistent with and in furtherance of the long-term business strategy of Parent and fair to, and in the best interests of, Parent, Merger Sub and their respective stockholders and (ii) approved and adopted this Agreement, the Merger, and the other transactions contemplated by this Agreement; WHEREAS, pursuant to the Merger, each outstanding share of common stock, $0.0001 par value, of the Company (the “Company Common Stock”) and Series A preferred stock, $0.0001 par value, of the Company (the “Company Preferred Stock” and together with the Company Common Stock, the “Company Stock”) shall be converted into the right to receive shares of Parent’s common stock, $0.001 par value, (the “Parent Common Stock”) and/or Series B1 Preferred Stock, $0.001 par value (the “Parent Series B1 Preferred Stock,” together with the Series B2 Preferred Stock, $0.001 par value (the “Parent Series B2 Preferred Stock”), the “Parent Preferred Stock,” and together with the Parent Common Stock, the “Parent Shares”), shares of common stock, $0.0001 par value, of iLoop’s wholly-owned subsidiary, SlingShop Inc. (“SlingShop,” and such shares, the “SlingShop Stock”) and/or, with respect to holders of 1,000 or fewer shares of Company Common Stock, cash, at the rate determined in this Agreement; 1 WHEREAS, a portion of the equity consideration otherwise payable by Parent in connection with the Merger shall be withheld by Parent, the release of which amount shall be contingent upon certain events and conditions, all as set forth in this Agreement; WHEREAS, immediately following execution of this Agreement, the Company’s Board of Directors will seek approval of the Merger and this Agreement by each of the Company Stockholders listed on Schedule 1 hereto (the “Significant Stockholders”); WHEREAS, the Significant Stockholders collectively have the power to vote 12,576,075 shares of Company Preferred Stock, which shares constitute the majority of the total voting power of the outstanding Company Preferred Stock, and 342,120 shares of Company Common Stock, which shares constitute, together with the Company Preferred Stock held by the Significant Stockholders, the majority of the total voting power of the outstanding Company Common Stock and Company Preferred Stock, voting together as a single class; WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition and inducement to Parent’s and Company’s willingness to enter into this Agreement, each person listed on Schedule 2.07, the Parent and the Company is entering into an amendment to that certain Note Repayment Agreement (as defined in Section2.07) dated as of November 6, 2011 among such person, the Parent and the Company; and WHEREAS, certain capitalized terms used in this Agreement are defined in Section10.02 of this Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, Parent, Merger Sub, the Company and the Stockholders’ Representative hereby agree as follows: ARTICLE I THE MERGER SECTION 1.01The Merger.Upon the terms of this Agreement and subject to the conditions set forth in this Agreement, and in accordance with the DGCL, at the Effective Time (as defined in Section 1.02), Merger Sub shall be merged with and into the Company.As a result of the Merger, the separate corporate existence of Merger Sub shall cease, and the Company shall continue as the surviving corporation of the Merger (the “Surviving
